Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Priscilla A. Freire appeals the district court’s order granting summary judgment to Defendant in Fi'eire’s employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Freire v. Keystone Title Settlement Servs., Inc., No. 8:08-cv-02976-AW, 2009 WL 5217033 (D.Md. Dec. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.